DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12-17, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Akiyama (EP 3,217,190).
Regarding Claim 1, Akiyama discloses an apparatus for controlling pixel scanning within a range detector [Abstract, Fig 3-5; 0015], the apparatus comprising: a light source configured to provide spatially controllable point light pulses [Fig 3-5; 0020-24; 0027-31; 0033-36]; a detector comprising a light sensor configured to receive reflected spatially controllable point light pulses [Fig 3-5; 0020-24; 0027-31; 0033-36]; a controller configured to control the light source [Fig 3-5; 0020-24; 0027-31; 0033-36], wherein the controller is configured to: control the light source to generate a first series of light source pulses during a first time period, the first series of light source pulses associated with a first spatial direction [Fig 3-5; 0020-24; 0027-31; 0033-36]; and control the light source to generate a second series of light source pulses during a second time period that begins after the first time period [Fig 3-5; 0020-24; 0027-31; 0033-36], the second series of light source pulses associated with a second spatial direction, wherein the first and second time periods overlap so that the second series of light source pulses are started during the first series of light source pulses [Fig 3-5; 0020-24; 0027-31; 0033-36].
Regarding Claim 12, Akiyama discloses a method for controlling pixel scanning within a range detector [Abstract, Fig 3-5; 0015], the method comprising: using a spatially controllable point light source to generate a first series of light source pulses associated with a first spatial direction [Fig 3-5; 0020-24; 0027-31; 0033-36], wherein the first series of light source pulses are generated during a first time period [Fig 3-5; 0020-24; 0027-31; 0033-36]; and using the spatially controllable point light source to generate a second series of light source pulses associated with a second spatial direction [Fig 3-5; 0020-24; 0027-31; 0033-36], wherein the second series of light source pulses are generated during a second time period that overlaps with the first time period so that the second series of light source pulses are started during the first series of light source pulses [Fig 3-5; 0020-24; 0027-31; 0033-36].
Regarding Claim 23, Akiyama discloses a method for controlling pixel scanning within a range detector [Abstract, Fig 3-5; 0015], the method comprising: generating a first series of light source pulses associated with a first spatial direction [Fig 3-5; 0020-24; 0027-31; 0033-36], wherein the first series of light source pulses are generated during a first time period [Fig 3-5; 0020-24; 0027-31; 0033-36]; generating a second series of light source pulses associated with a second spatial direction, wherein the second series of light source pulses are generated during a second time period that overlaps with the first time period [Fig 3-5; 0020-24; 0027-31; 0033-36]; generating a third series of light source pulses associated with a third spatial direction, wherein the third series of light source pulses are generated during a time period that is substantially simultaneous with the first time period [Fig 3-5; 0020-24; 0027-31; 0033-36]; receiving a reflected version of each of the light source pulses of the first series at a first row of elements of a light sensor [Fig 3-5; 0020-24; 0027-31; 0033-36]; receiving a reflected version of each of the light source pulses of the second series at a second row of elements of the light sensor [Fig 3-5; 0020-24; 0027-31; 0033-36]; and receiving a reflected version of each of the light source pulses of the third series at a third row of elements of the light sensor [Fig 3-5; 0020-24; 0027-31; 0033-36].
Regarding Claims 2 and 13, Akiyama also discloses wherein the first series of light source pulses are associated with a first row of light sensor elements and the second series of light source pulses are associated with a second row of light sensor elements [Fig 3-5; 0020-24; 0027-31; 0033-36].
Regarding Claims 3 and 14, Akiyama also discloses wherein the first series of light source pulses are associated with a first row first light sensor element of the first row of light sensor elements and the second series of light source pulses are associated with a second row first light sensor element of the second row of light sensor elements [Fig 3-5; 0020-24; 0027-31; 0033-36].
Regarding Claims 4 and 15, Akiyama also discloses wherein the controller is further configured to control the light source to generate a third series of light source pulses associated with a third spatial direction, the third spatial direction are associated with a third row of light sensor elements, wherein the third series of light source pulses are generated during a time period that is substantially simultaneous with the first time period [0020-24; 0027-31; 0033-36].
Regarding Claims 5 and 16, Akiyama also discloses wherein the controller is configured to spatially dither the light source [Fig 3-5; 0020-24; 0027-31; 0033-36].
Regarding Claims 6 and 17, Akiyama also discloses wherein the controller is configured to randomly select a spatial direction for the first and second series of light source pulses [Fig 3-5; 0020-24; 0027-31; 0033-36].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9, 11, 18-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (EP 3,217,190), as applied to claims 1 and 12 above, and further in view of McAndrew (US 2017/0075206).
Regarding Claims 7-9, 11, 18-20, and 22, Akiyama broadly teaches wherein the controller is configured to control the light source to form a z-raster/ snake-raster/ x-raster/skip-n raster pattern with the first series of light source pulses [Fig 3-5; 0020-24; 0027-31; 0033-36]. McAndrew teaches wherein the controller is configured to control the light source to form a z-raster/ snake-raster/ x-raster/skip-n raster pattern with the first series of light source pulses [0089]. It would have been obvious to modify the system and method of Akiyama to use a raster pulse pattern because this is a common pulse pattern variation that can decrease interference and or improve precision and accuracy.

Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (EP 3,217,190), as applied to claims 1 and 12 above, and further in view of Gilliland (US 2016/0003946).
Regarding Claims 10 and 21, Akiyama broadly teaches wherein the controller is configured to control the light source to form a random or pseudo-random pattern with the first series of light source pulses [Fig 3-5; 0020-24; 0027-31; 0033-36]. Gilliland teaches wherein the controller is configured to control the light source to form a random or pseudo-random pattern with the first series of light source pulses [0047]. It would have been obvious to modify the system and method of Akiyama to use a random pulse pattern because this is a common pulse pattern variation that can decrease interference and or improve precision and accuracy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645